Citation Nr: 1737928	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO. 09-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fibroids, status-post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1999. 

This matter came before the Board of Veterans' Appeals (Board) from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO). This matter was previously before the Board in October 2013, April 2016, and March 2017 when it was remanded for additional development. 

In March 2017, the Board remanded the Veteran's claim for additional development. The case has since returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In March 2017, the Board remanded this case for an addendum opinion and readjudication. Unfortunately, however, the Board's remand directives were not complied with, and thus the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ). Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

For simplicity, the Board will repeat the findings made in the March 2017 remand portion of the decision.  The Board finds an addendum opinion is needed to determine whether the post-service fibroid disability is related to service. The March 2014 VA examiner determined that the fibroid disability was less likely than not incurred in or otherwise related to service. The March 2014 VA examiner explained that the first clinical evidence of fibroids was in 2007. The medical evidence reveals diagnosis of fibroids in October 1993 and in 2003. It is unclear whether the examiner reviewed these records. In light of this discrepancy, the Board finds a clarifying opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence, including any outstanding VA or Navy medical center treatment records. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain an addendum opinion from the March 2014 VA examiner regarding whether the fibroid disability is related to service. The examiner should state an opinion as to whether there is a 50 percent or better probability that the fibroid disability was incurred in service or is otherwise related to service. 

The examiner must provide the rationale for each opinion expressed. The examiner must address the October 1993 clinical report, associated with the Veteran's cesarean section, that reveals a diagnosis of leiomyoma uteri, the November 2003 Tricare record that reports a diagnosis of uterine leiomyomatous degeneration, and the December 2003 Tricare record that reports the Veteran's history of pelvic discomfort for more than one year and that indicates that recent ultrasound showed small fibroids. 

If the examiner is unable to provide any required opinion, the examiner should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another appropriate medical professional who should be requested to provide the requested opinions with supporting rationale.

3. Thereafter, readjudicate the appellant's claim for service connection for fibroids. If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

